DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Several claims, such as claims 6, 15, 18 and 19 use the term “preferably.”  This indicates optional features and these recitations are not given any patentable weight.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2016/0297716) in light of Rudolph et al. (US 7,892,464).
Claims 1, 3-5 and 7-10: Nakamura teaches a process of depositing silicon carbide on silicon carbide fibers to form a ceramic matrix composite (Abst.; ¶ 0190) comprising the steps of: placing a the fibers in a vessel (¶¶ 0027-0031); heating the vessel to an operating temperature of 800-1000°C (¶ 0028) and pressure of 4-6 torr (¶ 0028); introducing precursor materials comprising methyltrichlorosilane and hydrogen chloride (i.e. claimed precursor comprising hydrogen) with a carrier gas comprising nitrogen or argon (¶¶ 0027-0031; 0033-0034) in a specified ratio for a first interval(see, e.g, ¶ 0098); and exhausting gases from the vessel (i.e. claimed removing off gases) to maintain the specified ratio for a second interval (¶¶ 0093, 0104).  In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  MPEP § 2144.05(I). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a temperature of 900-1000˚C.
With respect to the limitation that air is removed from the vessel, Nakamura teaches that the chemical composition of gases within the chamber are precisely controlled and that the controller fills the chamber to a specified pressure before operation (¶¶ 0022, 0028, e.g.).  Thus, it is implicit that air is removed from the vessel and the vessel is filled with an inert gas.
Nakamura fails to teach preheating the gases prior to introducing them into the reaction space.  Like Nakamura, Rudolph teaches a CVI process and explains that it is conventional to preheat the reaction gases prior to supplying them to the reaction chamber (5:16-46).  With respect to the preheat temperature, Nakamura teaches that the distribution of temperature from the inlet to the exhaust should be regulated in order to control the concentration of reactive species in the vessel (¶ 0112).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have preheated the gas mixture to 40˚C prior to introducing the gases in order to have controlled the concentration of reactive species.
Claim 2:  While Nakamura does not expressly state a 1 to 1 ratio, it is implicit that the silicon carbide formed in Nakamura has a ratio of 1 silicon atom to 1 carbon atom.  Nakamura teaches that the concentration of reactive species is precisely controlled (¶¶ 0022, 0114) and that silicon carbide is formed (i.e. a compound with a 1:1 ratio of Si:C) (¶ 0116).
Claim 6:  As discussed above, Nakamura teaches that the precursor comprises methyltrichlorosilane and hydrogen.  Nakamura also teaches that the ratio of these can be controlled to improve the distribution of growth rate in the vessel (¶ 0114).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a molar ratio of hydrogen to methyltrichlorosilane of 15:1 to 65:1 with the predictable expectation of success depending on the desired growth rate distribution.
Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura for the same reasons given above with respect to claims 1, 2, 5 and 6.
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in light of Policandriotes (US 2018/0030593).
Claims 16-19:  Nakamura teaches all the limitations of claim 16, as discussed above with respect to claims 1, except that Nakamura fails to teach introducing the precursor again after exhaust for a third time interval.  Policandriotes teaches a process of CVI with SiC (Abst.; ¶ 0003) and explains that supplying the reaction gases can either be performed in a single step or by pulsing the reaction gases with exhaust steps in between pulses (¶ 0025).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected pulsing of the reaction gases in place of a single supply step in the process of Nakamura with the predictable expectation of success.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura and Policandriotes in light of Sawada et al. (US 7,820,534).
Claim 20:  Nakamura fails to expressly teach that the carrier gas is supplied during exhaust.  Sawada teaches a process of forming SiC and explains that the inert carrier gas should be supplied to the vessel during exhaust to maintain the pressure of the vessel (9:52-62).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have introduced the inert carrier gas of Nakamura during exhaust in order to have maintain vessel pressure.
Prior Art
US 2019/0127280 is also cited concerning removing air from a vessel and providing an inert atmosphere (¶ 0036).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712